         Case 3:19-cv-04238-MMC Document 85 Filed 12/26/19 Page 1 of 3



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13             NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                         Case No. 3:19-cv-04238-MMC
15   LLC,
                      Plaintiffs,                        Date Action Filed: July 23, 2019
16        v.                                             DEFENDANTS’ RESPONSE TO THE
     VADE SECURE, INCORPORATED;                          COURT’S ORDER (ECF NO. 80)
17
     VADE SECURE SASU; OLIVIER                           GRANTING IN PART AND DENYING
18   LEMARIÉ,                                            IN PART DEFENDANTS’
                                                         ADMINISTRATIVE MOTION TO
19                         Defendants.                   FILE UNDER SEAL

20

21

22

23

24

25

26

27

28

                                                                               Case No. 3:19-cv-04238-MMC
                                                     DEFENDANTS’ RESPONSE TO COURT’S ORDER (ECF NO. 80)
          Case 3:19-cv-04238-MMC Document 85 Filed 12/26/19 Page 2 of 3



 1          The Court has reviewed Defendants Vade Secure, Incorporated, Vade Secure SASU, and

 2   Olivier Lemarié’s Administrative Motion to File Under Seal portions of Defendants’ Response to

 3   Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery (the “Response”), as well as

 4   Exhibits 1-2 and 6-9 to the Declaration of Mackenzie Martin in support of the Response. The Court’s

 5   rulings (ECF No. 80) on the sealing requests are set forth in the table below:

 6
           Location of Plaintiffs’ Alleged Confidential Information                      Court’s Ruling
 7
      Defendants’ Response to Plaintiffs’ Motion for Preliminary                     GRANTED IN PART,
 8    Injunction and Expedited Discovery                                              DENIED IN PART
 9    Plaintiffs’ alleged confidential information redacted at pp. 1-2, 4, 6, 8,
      11, 15 & 19-21.
10    Exhibit 1 to the Declaration of Mackenzie Martin in Support of                       GRANTED
      Defendants’ Administrative Motion to File Under Seal (Declaration
11    of Dr. Brad Karp, Ph.D)
12    Plaintiffs’ alleged confidential information redacted at pp. 18, 20-22,
      24-25 & 27.
13    Exhibit 2 to the Declaration of Mackenzie Martin in Support of                       GRANTED
      Defendants’ Administrative Motion to File Under Seal (Declaration
14    of Bart Rankin)
15    Plaintiffs’ alleged confidential information redacted at pp. 1, 3, 5, 7-
16    8, 10-13, 15 & 17-18.
      Exhibit 6 to the Declaration of Mackenzie Martin in Support of                 GRANTED IN PART,
17    Defendants’ Administrative Motion to File Under Seal (Declaration               DENIED IN PART
      of Olivier Lemarié)
18
      Plaintiffs’ alleged confidential information redacted at pp. 1-3.
19    Exhibit 7 to the Declaration of Mackenzie Martin in Support of                 GRANTED IN PART,
      Defendants’ Administrative Motion to File Under Seal (Declaration               DENIED IN PART
20    of Alexandre Boussinet)

21    Plaintiffs’ alleged confidential information redacted at p. 2.
      Exhibit 8 to the Declaration of Mackenzie Martin in Support of                         DENIED
22    Defendants’ Administrative Motion to File Under Seal (Declaration
      of Xavier Delannoy)
23
      Plaintiffs’ alleged confidential information redacted at p. 2.
24    Exhibit 9 to the Declaration of Mackenzie Martin in Support of                 GRANTED IN PART,
      Defendants’ Administrative Motion to File Under Seal (Declaration               DENIED IN PART
25    of Guillaume Sejourne)

26    Plaintiffs’ alleged confidential information redacted at pp. 3-4.

27

28
                                                         1
                                                                                       Case No. 3:19-cv-04238-MMC
                                                             DEFENDANTS’ RESPONSE TO COURT’S ORDER (ECF NO. 80)
          Case 3:19-cv-04238-MMC Document 85 Filed 12/26/19 Page 3 of 3



 1            Pursuant to the Court’s instructions and rulings on the sealing requests set forth above,

 2   Defendants hereby submit the attached Declaration of Mackenzie Martin and revised redacted

 3   versions of Defendants’ Exhibits 6, 7, and 9, and Defendants' Response; and an unredacted version

 4   of Defendants’ Exhibit 8.

 5   Dated: December 26, 2019                              BAKER & McKENZIE LLP

 6
                                                           By: /s/ Bart Rankin
 7
                                                           Colin H. Murray (SBN 159142)
 8                                                          colin.murray@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 9                                                         Two Embarcadero Center, 11th Floor
                                                           San Francisco, CA 94111-3802
10                                                         Telephone:    +1 415 576 3000
                                                           Facsimile:      +1 415 576 3099
11
                                                           Danielle L. Benecke (SBN 314896)
12                                                          danielle.benecke@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
13                                                         600 Hansen Way
                                                           Palo Alto, CA 94304
14                                                         Telephone:    +1 650 856 2400
                                                           Facsimile:      +1 650 856 9299
15
                                                           Jay F. Utley (Admitted Pro Hac Vice)
16                                                          jay.utley@bakermckenzie.com
                                                           Bart Rankin (Admitted Pro Hac Vice)
17                                                          bart.rankin@bakermckenzie.com
                                                           Mackenzie M. Martin (Admitted Pro Hac Vice)
18                                                          mackenzie.martin@bakermckenzie.com
                                                           John G. Flaim (Admitted Pro Hac Vice)
19                                                          john.flaim@bakermckenzie.com
                                                           Chaoxuan Liu (Admitted Pro Hac Vice)
20                                                          charles.liu@bakermckenzie.com
                                                           Mark Ratway (Admitted Pro Hac Vice)
21                                                          mark.ratway@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
22                                                         1900 North Pearl Street, Suite 1500
                                                           Dallas, Texas 75201
23                                                         Telephone:     +1 214 978 3000
                                                           Facsimile:      +1 214 978 3099
24

25                                                         Attorneys for Defendants,
26                                                         Vade Secure, Incorporated; Vade Secure
                                                           SASU; and Olivier Lemarié
27

28
                                                       2
                                                                                     Case No. 3:19-cv-04238-MMC
                                                           DEFENDANTS’ RESPONSE TO COURT’S ORDER (ECF NO. 80)
